
	
		II
		111th CONGRESS
		1st Session
		S. 1045
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow employers a credit against income tax for the costs of providing
		  technical training for employees.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Our Workforce with Education
			 and Re-training Act of 2009 or POWER Act of 2009.
		2.Credit to employers for cost of technical
			 training for employees
			(a)In generalSubpart D of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following new section:
				
					45R.Expenses for technical training of
				employees
						(a)General ruleFor purposes of section 38, the employee
				technical training credit determined under this section for the taxable year is
				an amount equal to 25 percent of the amount paid or incurred by the taxpayer
				for technical training for employees performing services in a trade or business
				of the taxpayer.
						(b)Limitations
							(1)Per employee limitThe credit determined under this section
				with respect to each employee for the taxable year shall not exceed $1,000,
				reduced by the credit determined under this section with respect to such
				employee for all prior taxable years.
							(2)Training must lead to recognized
				certificateOnly costs for
				training leading to an industry-recognized license or certificate may be taken
				into account under this section.
							(c)Allocation in the case of partnerships,
				etcIn the case of
				partnerships, the credit shall be allocated among partners under regulations
				prescribed by the Secretary. A similar rule shall apply in the case of an S
				corporation and its shareholders.
						(d)Certain rules To applyRules similar to the rules of sections
				51(i)(1) and 52 shall apply for purposes of this
				section.
						.
			(b)Credit made part of general business
			 creditSubsection (b) of
			 section 38 of the Internal Revenue Code of 1986 is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the employee technical training credit
				determined under section
				45R(a).
					.
			(c)Denial of double benefitSection 280C of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(g)Employee technical training
				creditNo deduction shall be
				allowed for that portion of the expenses otherwise allowable as a deduction for
				the taxable year which is equal to the amount of the credit determined for the
				taxable year under section
				45R(a).
					.
			(d)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new item:
				
					
						Sec. 45R. Expenses
				for technical training of
				employees.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid or incurred in the taxable years
			 ending after the date of the enactment of this Act.
			
